            Case 1:20-cv-01887-GHW Document 1 Filed 03/03/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                  MANHATTAN DIVISION

                                      CASE NO.: 1:20-cv-1887

 CHRIS CRISMAN,

                Plaintiff,

 v.

 EPAY WORLD LLC,

                Defendant.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                         (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff CHRIS CRISMAN by and through his undersigned counsel, brings this

Complaint against Defendant EPAY WORLD LLC for damages and injunctive relief, and in

support thereof states as follows:

                                  SUMMARY OF THE ACTION

       1.      Plaintiff CHRIS CRISMAN (“CRISMAN”), brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Crisman’s

original copyrighted works of authorship.

       2.      Crisman is a professional photographer who focuses on photographing people in a

variety of types of work and strives to obtain the most human connection from the person and the

power from the space to balance it out. His career has been fueled by making his work tell a

story, to create an emotional response, beyond reality and a bit surreal. He is a master of

lighting, and has recently been creating many "moving" stills.




                                             SRIPLAW
                             125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
             Case 1:20-cv-01887-GHW Document 1 Filed 03/03/20 Page 2 of 6



        3.      Crisman's current project "Women's Work" focuses on women working in

industries dominated by men. Crisman travels approximately 6 months of the year, and has shot

in every state of the USA. Crisman has received the Luerzers Archive 200 Best Photographers

Worldwide Award, and awards from Communication Arts Phto Annual, Graphis Photography

Annual, American Photography, One Eyeland Photographer of the Year, IPA Awards, and PDN

Faces. His clients include Panasonic, Pearle Vision, Pfizer, Merck, AstraZeneca, American

Standard, Shell and ExxonMobil.

        4.      Defendant EPAY WORLD LLC (“Epay”) is a company based out of New York

which specializes in manicures, massages, beauty treatment, and general health and wellness

improvement via environments that foster relaxation.

        5.      Crisman alleges that Epay copied Crisman’s copyrighted Work from the internet

in order to advertise, market and promote its business activities. Epay committed the violations

alleged in connection with Epay’s business for purposes of advertising and promoting sales to

the public in the course and scope of Epay’s business.

                                   JURISDICTION AND VENUE

        6.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        7.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        8.      Defendant is subject to personal jurisdiction in New York.

        9.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.


                                                 2
                                             SRIPLAW
                            125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
          Case 1:20-cv-01887-GHW Document 1 Filed 03/03/20 Page 3 of 6



                                        DEFENDANT

       10.     Epay World LLC is a NY LLC with its principal place of business at 30 Broad

Street, #2601, New York, NY 10001, and can be served by serving its Registered Agent, Avner

Kanfi CPA (DOS Process), 237 West 35th Street, Suite 702A, New York, NY 10001.

                         THE COPYRIGHTED WORK AT ISSUE

       11.     In 2011, Crisman created a photograph entitled “cc2011014_1197_ret_V1_final,”

which is shown below and referred to herein as the “Work”.




       12.     Crisman registered the Work with the Register of Copyrights on April 4, 2011 and

was assigned the registration number VAu 1-069-257. The Certificate of Registration is attached

hereto as Exhibit 1.


                                              3
                                          SRIPLAW
                         125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
             Case 1:20-cv-01887-GHW Document 1 Filed 03/03/20 Page 4 of 6



        13.     At all relevant times Crisman was the owner of the copyrighted Work at issue in

this case.

                                 INFRINGEMENT BY DEFENDANT

        14.     Epay has never been licensed to use the Work at issue in this action for any

purpose.

        15.     On a date after the Work at issue in this action was created, but prior to the filing

of this action, Epay copied the Work.

        16.     Epay copied Crisman’s copyrighted Work without Crisman’s permission.

        17.     After Epay copied the Work, it made further copies and distributed the Work on

the internet to promote the sale of goods and services as part of its overall spa, relaxation, and

wellness options.

        18.     Epay copied and distributed Crisman’s copyrighted Work in connection with

Epay’s business for purposes of advertising and promoting Epay’s business, and in the course

and scope of advertising and selling products and services.

        19.     Crisman’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        20.     Epay committed copyright infringement of the Work as evidenced by the

documents attached hereto as Exhibit 2.

        21.     Crisman never gave Epay permission or authority to copy, distribute or display

the Work at issue in this case.

        22.     Crisman notified Epay of the allegations set forth herein on February 4, 2019 and

April 8, 2019. To date, Epay has failed to respond to Plaintiff’s Notices. Copies of the Notices

to Epay are attached hereto as Exhibit 3.


                                                 4
                                             SRIPLAW
                            125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
             Case 1:20-cv-01887-GHW Document 1 Filed 03/03/20 Page 5 of 6



                                           COUNT I
                                    COPYRIGHT INFRINGEMENT

        23.     Plaintiff incorporates the allegations of paragraphs 1 through 22 of this Complaint

as if fully set forth herein.

        24.     Crisman owns a valid copyright in the Work at issue in this case.

        25.     Crisman registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        26.      Epay copied, displayed, and distributed the Work at issue in this case and made

derivatives of the Work without Crisman’s authorization in violation of 17 U.S.C. § 501.

        27.     Epay performed the acts alleged in the course and scope of its business activities.

        28.     Epay’s acts were willful.

        29.     Crisman has been damaged.

        30.     The harm caused to Crisman has been irreparable.

        WHEREFORE, the Plaintiff Chris Crisman prays for judgment against the Defendant

Epay World LLC that:

        a.      Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;

        b.      Defendant be required to pay Plaintiff his actual damages and Defendant's profits

attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

U.S.C. § 504;

        c.      Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

statutes sued upon;



                                                    5
                                                SRIPLAW
                                125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
               Case 1:20-cv-01887-GHW Document 1 Filed 03/03/20 Page 6 of 6



          d.      Defendant be required to account for all profits, income, receipts, or other benefits

derived by Defendant as a result of its unlawful conduct;

          e.      Plaintiff be awarded prejudgment interest; and

          f.      Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: March 3, 2020                             Respectfully submitted,


                                                 /s/ Joseph A. Dunne
                                                 JOEL B. ROTHMAN (JR0352)
                                                 joel.rothman@sriplaw.com
                                                 JOSEPH A. DUNNE (JD0674)
                                                 joseph.dunne@sriplaw.com

                                                 SRIPLAW
                                                 125 Maiden Lane
                                                 Suite 5C
                                                 New York, NY 10038
                                                 929.200.8446 – Telephone
                                                 561.404.4353 – Facsimile

                                                 Attorneys for Plaintiff Chris Crisman




                                                   6
                                               SRIPLAW
                             125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
